      Case 6:20-cv-01121-ADA-JCM Document 5-1 Filed 02/08/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

LIBERTY MUTUAL FIRE INSURANCE §
COMPANY as Subrogee of GREENWELL §
ENERGY SOLUTIONS, LLC            §
                                 §
v.                               §                  CIVIL ACTION NO. 6:20-cv-1121
                                 §
USA LINES, LLC and EMRAN         §
YASHAYIVICH MAMAKAZIYEV          §

                                    SCHEDULING ORDER

       On                          the Court conducted a conference in the above-entitled and

numbered case. All parties appeared through counsel. As a result of such hearing, and pursuant to

Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will

govern deadlines up to and including the trial of this matter:

       Date                                             Event
January 4, 2021          Discovery commences on all issues.
November 22, 2021        All motions to amend pleadings or to add parties shall be filed on or
                         before this date.

December 20, 2021        Fact Discovery Deadline. Any fact discovery requests must be
                         propounded so that the responses are due by this date.

February 7, 2022        The parties asserting claims for relief shall submit a written offer of
                        settlement to opposing parties on or before this date. All offers of
                        settlement are to be private, not filed, and the Court is not to be
                        advised of the same. The parties are further ORDERED to retain the
                        written offers of settlement and responses as the Court will use these in
                        assessing attorney’s fees and court costs at the conclusion of trial.

January 10, 2022         Each party shall complete and file the attached “Notice Concerning
                         Reference to United States Magistrate Judge”




                                            Page 1 of 3
     Case 6:20-cv-01121-ADA-JCM Document 5-1 Filed 02/08/21 Page 2 of 3




August 25, 2021      Parties with burden of proof to designate Expert Witnesses and provide
                     their expert witness reports, to include all information required by Rule
                     26(a)(2)(B).

February 21, 2022    Each opposing party shall respond, in writing, to the written offer of
                     settlement made by the parties asserting claims for relief by this date. All
                     offers of settlement are to be private, not filed, and the Court is not to be
                     advised of the same. The parties are further ORDERED to retain the
                     written offers of settlement and responses as the Court will use these in
                     assessing attorney’s fees and court costs at the conclusion of trial.

September 25, 2021   Parties shall designate Rebuttal Expert Witnesses on issues for which the
                     parties do not bear the burden of proof, and provide their expert witness
                     reports, to include all information required by Rule 26(a)(2)(B).

January 25, 2022     Expert Discovery Deadline.

February 7, 2022     Any objection to the reliability of an expert’s proposed testimony under
                     Federal Rule of Evidence 702 shall be made by motion, specifically
                     stating the basis for the objection and identifying the objectionable
                     testimony, not later than 14 days of receipt of the written report of the
                     expert’s proposed testimony or not later than 14 days of the expert’s
                     deposition, if a deposition is taken, whichever is later. The failure to
                     strictly comply with this paragraph will be deemed a waiver of any
                     objection that could have been made pursuant to Federal Rule of
                     Evidence 702.

February 7, 2022     All dispositive motions shall be filed and served on all other parties on
                     or before this date and shall be limited to 25 pages. Responses shall be
                     filed and served on all other parties not later than 14 days after the
                     service of the motion and shall be limited to 20 pages. Any replies shall
                     be filed and served on all other parties not later than 7 days after the
                     service of the response and shall be limited to 10 pages, but the Court
                     need not wait for the reply before ruling on the motion.

April 4, 2022        By this date the parties shall meet and confer to determine pre-trial
                     deadlines, including, inter alia, exchange of exhibit lists, designations of
                     and objections to deposition testimony, and exchange of demonstratives.

April 8, 2022        By this date the parties shall exchange a proposed jury charge and
                     questions for the jury. By this date the parties will also exchange draft
                     Motions in Limine to determine which may be agreed.

April 15, 2022       By this date the parties shall exchange any objections to the proposed
                     jury charge, with supporting explanation and citation of controlling law.


                                        Page 2 of 3
     Case 6:20-cv-01121-ADA-JCM Document 5-1 Filed 02/08/21 Page 3 of 3




April 18, 2022      By this date the parties shall also submit to the Court their Motions
                    in Limine.

April 18, 2022      By this date the parties will submit to the Court their Joint Pre-Trial
                    Order, including the identification of issues to be tried, identification of
                    witnesses, trial schedule provisions, and all other pertinent information.
                    By this date the parties will also submit to the Court their oppositions
                    to Motions in Limine.

April 22, 2022      Final Pre-Trial Conference.

April 25, 2022      Jury Trial Commences



      SIGNED this ____day of _______, 2021.




                                         _______________________________________
                                         THE HONORABLE JEFFREY C. MANSKE
                                         UNITED STATES MAGISTRATE JUDGE




                                       Page 3 of 3
